345 F.2d 532
UNITED STATES of Americav.Chester William STUPAK, Appellant.
No. 15123.
United States Court of Appeals Third Circuit.
Argued May 18, 1965.Decided May 25, 1965.

Paul E. Moses, Pittsburgh, Pa., for appellant.
Samuel J. Reich, Asst. U.S. Atty., Pittsburgh, Pa., Gustave Diamond, U.S. Atty., Samuel J. Reich, First Asst. U.S. Atty., Western District of Pennsylvania, Pittsburgh, Pa., for appellee.
Before STALEY, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On the entire record the court finds no reversible error in this conviction for willful failure to pay the special tax imposed upon persons engaged in the business of accepting wagers.  26 U.S.C. 4411.


2
The judgment will be affirmed.